Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are pending and examined herein on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a genetically modified Solanaceae plant comprising at least one cell having altered expression of a cellulose synthase like protein wherein the plant has an altered content of at least one steroidal alkaloid or glycosylated derivative wherein the cellulose synthase like protein of a corresponding unmodified plant is encoded by SEQ ID NO:36.  The claims encompass any number of alterations including within the gene encoded by SEQ ID NO:36, but additionally any factors such as transcriptional factors that might alter the expression of polypeptide encoded by SEQ ID NO:36.
In contrast the specification only describes modifying the sequence of SEQ ID NO:36 directly.  The specification does not describe what other factors could be modified that would modify the expression of the gene encoded by SEQ ID NO:36 such that one of skill in the art would be able to determine if they were in possession of the claimed invention or not.  It is similarly unclear whether such modifications in other genes would alter the compounds as required by the claims.  
Claims 4-8 are objected to for depending from claims that are rejected but would be allowable if rewritten in independent form.
Claims 15-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663